March 23, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, “the other end side” lacks antecedent basis.
In claim 12, line 14, “the other end side” lacks antecedent basis.
The aforementioned problems render the clams vague and indefinite.  Clarification and/or correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 -8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan et al (U.S. Patent Application Publication No. 2007/0241595 A1).
As for Claim 1, Nathan et al teach a vehicle seat, comprising: a cushion pad 20;  5a vibration transmission member 34, 48, 46 which has a wire shape and is embedded in the cushion pad; and a vibration device 38, 50, 52 configured to vibrate the vibration transmission member, wherein: the vibration transmission member includes: a bent portion;  10an operation portion provided on one end side with respect to the bent portion and extending in a first 
As for Claim 7, Nathan et al teach that the vibration device includes: a main body including a vibrator; and a metal bracket 74,76 configured to attach the main body to the input portion in a state where the vibrator and the input portion overlap in the third direction.

Claims 9-11 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a tip end portion of the operation portion is bent in a vibration direction of the operation portion and in a direction away from the seated person support surface, as defined in claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636